*612The court denied the motion principally upon the ground, that when an order of reference is made for the appointment of a receiver, and a receiver is subsequently appointed, his title vests, by relation, from the date of the order, and attaches upon all the property to which the receivership could properly extend, exactly in the same manner, and with the same effect, as if the order, instead of directing a reference, had named the receiver.
The court also intimated very strongly its opinion, that it would not permit a suit for the dissolution of a partnership and the settlement of the partnership debts, to be discontinued by the act or consent of the parties. There must be a special application to the court, and notice to the partnership creditors.